Title: To James Madison from John Townes, 21 January 1792
From: Townes, John
To: Madison, James


Sir,Easton 21th. Jany 1792
From your publick exertions in behalf of the late continential Officers for their losses sustained, in the final settlements made with Congress and at the Conclusion of piece—prompts me as a Countreyman of yours & an officer of that State (Virginia) on that and a Semiler circumstance and beg you will please honr. me with your advice and oppinion on the same (But first, I will do myself the honr. to inform you that I had the pleasure to be introduced to, and dined with you and Colo. Grayson at Mrs Houses in 1781. immedeatily after my being Exchanged from Captivity. I was taken at the Seige of Charlstown).
I was an Officer in Colo. Morgans Regiment of Rifelmen and appointed in Virginia (Amelia) County in 1776 and serv’d in the armey untill March 1782; When I found from certain imbarresments Occaisioned by the badness of the Continential money and my haveing been better then a year a prisoner of war I was Oblig’d to resign.
I then applyed to the Continential Commissioners then setting in Philadelphia for a settlement which was soon done and paid in the then Currancy (a Certificate) for three or four hundred pounds which I kept till necessity Oblig’d me to part with it—for which I only got thirty pounds from the then broker to the financere (One Hame Solomons) which then appear’d to be the price Currant for our labours. I then applyed to the State of Virginia for settlement, and Obtained another of £435.15.6. Virga. currancy signed By H: Randolph & Jno. Pendleton which I kept untill Grim necessity Oblig’d me to let that go, for the price currant, & one Solomon Lions now in Phia. got it for a £100. pennsa mony.
So that for near a thousand pounds for my services I only got one hundred and thirty. But sir my princpal motive for entrudeing on your godness and patiance; is to no if I can get the milatary lands to each Officer by a petition to Congress as I am informed that in consquenc⟨e⟩ of my resigning before the armey was disbanded I am excluded from that trifling considerration. I beg you will please honr. me with a few lines on the above requests—pray if any act of congress or of Virga. has passed since 1783 in favor of the Virga Officers please let me know. And for your labours in Congress In behalf of the late Officers of the American—I beg you will please except of my sinceare and unfeigned thanks and good wishes for your noble exertions to releive the injured and distresed part of your fellow Citizens. I have the honr. to be sir with much respect & Esteem your most Obdt. & Very Humb st
John Townes
